Notice of Allowance

Drawings
The drawings filed on 11/29/2019 are acceptable subject to correction of the informalities indicated below.  

As agreed upon with the applicant on the interview conducted on 02/18/2022, Fig. 5 should be made formal so as to be suitable for publication in the granted patent.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pierre Nguyen on 02/18/2022.

The application has been amended as follows: 

19-29. (CANCELLED)

30. (CURRENTLY AMENDED) A refrigeration controller system comprising: 
a processor
a non-transitory computer-readable memory communicatively coupled to the processorprocessor:
operating a refrigeration system to cool refrigerated enclosures; 
determining a desired reduction of a load of a condensation stage of the refrigeration system; 
reclaiming heat from the refrigeration system to achieve the desired reduction; and operating at least one HVAC terminal with the heat reclaimed from the refrigeration system to provide heated air when an outdoor temperature is greater than 20 degree Celsius

Reasons for Allowance
Claims 30-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 02/10/2022 with respect to the combination of references as applied to claim 30 is persuasive. The combination of elements as set forth in independent claim 30 is not disclosed or made obvious by the prior art of record. a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Tamblyn to include the specific control scheme of claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763